Citation Nr: 0509159	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-24 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel




INTRODUCTION

Appellant had active service as a recognized guerilla and 
served with the Bicol Brigade from March 1943 to December 
1945.  Other periods of service have not been verified, 
although there is an April 1949 United States Army discharge 
certificate of record.

This case comes before the Board of Veterans' Appeals (Board) 
from a determination dated April 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Manila, the Republic of the Philippines, which denied 
entitlement to nonservice-connected pension benefits.

The appellant was sent a letter by the RO in July 2004 
notifying him that a previously appointed representative no 
longer provided representation in veterans' claims.  After he 
indicated in an August 2004 letter that he wished to be 
represented by the American Legion, he was provided an 
opportunity to make an appointment of representation.  
However, on December 6, 2004, the appellant submitted a VA 
form 21-22 Appointment of Representation form requesting the 
same representative whom he had been previously advised no 
longer provided representation.  The same date, he submitted 
a second Appointment of Representation form that he signed 
and left blank, as far as naming or otherwise identifying any 
representative.  Thus, the Board will proceed under the 
assumption that the appellant is unrepresented.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Appellate review of the appellant's claim at this time would 
be premature.  In a letter sent to the RO in August 2004, the 
appellant requested that he personally appear before the 
Board at a hearing.  Accordingly, while the Board sincerely 
regrets the delay, in order to afford the appellant due 
process the case must be remanded for an appropriate hearing 
to be scheduled.

The claim is REMANDED for the following:

Schedule the appellant for a hearing 
before a traveling Veterans Law Judge, in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



